In re Dr. Stephen D. Cook; Samantha Salkeld; — Other(s); Applying For Supervisory and/or Remedial Writs, Parish of Cal-casieu, 14th Judicial District Court Div. H, No. 2015-3683; to the Court of Appeal, Third Circuit, No. CW 15-01206.
Granted. The judgment of the district court ordering production of relators’ personal tax returns is vacated. The case is remanded to the district court to make a finding of whether the party requesting these tax returns has demonstrated good cause for their production and whether the information sought could be discovered in a less intrusive manner. See Stolzle v. Safety & Systems Assur. Consultants, Inc., 02-1197 (La.5/24/02), 819 So.2d 287.